Hammond, J.
This is a plain case. Without reciting the evidence in detail it is sufficient to say that the questions, whether the order was given by Haynes to the claimant before the service of the writ upon the Holt-Fairchild Company, the alleged trustee, whether at the time it was given there was any money due from the company to Haynes “for teaming sand and old brick,” to the church named in the order, and whether at the time of the service of the writ upon the company any of the money still in its hands was the sum covered by the order, and, if so, how much, were questions of fact and they were properly submitted to the jury.

Exceptions overruled.